O’BRIEN, J.
It is conceded that plaintiff did not move to vacate, that he did not appear for examination, and that the order of June 1st as subsequently amended was in full force and vigor at the time the motion was made to dismiss the complaint. Upon this appeal, however, it is insisted that such order is void, because providing for the examination of the plaintiff’s president in New York City, while the papers show that he resided in Annapolis, and that he could not be served within the state; and this proposition is seemingly supported by the case of Witcher v. Association, 14 N. Y. Supp. 291. In the opinion in that case it is said:
“If it [the order] had been made ex parte, and the plaintiff had moved for its vacation upon affidavit showing that he is a nonresident, and that service cannot be made upon him in this state, the court would have been bound to vacate it under the decision of the general term of this court in Dunham v. Insurance Co., 44 N. Y. Super. Ct. 387. There is no power in the court to require the plaintiff, as a resident of another state, to come to New York from such state for the sole purpose of being examined.”
*695Without expressing assent in these views, we do not think such question is involved, the order for the examination not having been assailed by motion or vacated. As long as it remains in force, it must be assumed to have been regularly made, and the duty was upon the plaintiff, either of moving to have it vacated or of complying with its terms.
Although differing in its facts, the principle here involved is somewhat analogous to that in the cases of Dudley v. Publishing Co., 53 Hun, 347, 6 N. Y. Supp. 388, and 58 Hun, 181, 11 N. Y. Supp. 337. In the former, plaintiff moved to vacate extensions of time granted to defendant; and it appearing that efforts to serve an order for plaintiff’s examination were unsuccessful," because plaintiff had left the state, it was held that, so long as the order for the plaintiff’s examination remained in force, it must be held to have been regularly made, and that it entitled the defendant to an examination of the plaintiff as a witness under its direction, before the defendant could be compelled to serve an answer in the action. As therein said:
“And if he fails to comply with the order legally and properly made, after being by its service brought to the knowledge of himself or his attorneys, he may forfeit his right to proceed in the action, and even entitle the defendant to a dismissal of the complaint.”
And in 58 Hun, 181, 11 N. Y. Supp. 337, where the plaintiff moved to vacate the order for his examination, it was said:
“No opportunity, therefore, was afforded to the defendant to make a personal service of this order upon the plaintiff; but from the other circumstances in the case * * * it is evident that the plaintiff has been actuated with the intention, when he has visited this city, of evading the order, and practically declining to obey its mandate; and, under these circumstances, the court could not, with any respect for its own proceedings, listen to any application to vacate its order. It is his duty, as a suitor in court, to obey the direction given by its justices for the purpose of promoting the proceedings in the litigation; and, as long as he intentionally avoids placing himself where he may be personally served with the order, he cannot consistently expect to be heard in an application to vacate it.”
It is true that in both these cases the relief was denied upon the ground that the plaintiff was guilty of misconduct and was contumacious, in that, being a resident of the state, he refused to obey an order served upon him within the staté, and, as to another order, absented himself, so that service could not be obtained. They are authority, however, for the proposition that, as long as the order for the examination remains in full force and effect, it cannot be treated as a nullity, but that it is the duty of the person against whom it is obtained either to obey it or to move to have it vacated.
The regularity and sufficiency of the papers upon which the order of June 1st was granted having never, therefore, been called in question, it must be assumed that the order is a proper one, and made upon proper application; and, the order for the examination of the plaintiff’s president being in full force and effect, the defendant was entitled to the benefit of such examination; and, failing to obtain the same by the default or disobedience of the plaintiff, he was seemingly entitled to some relief, for which he applied to the court.
*696The suggestion that, with regard to obeying orders, there is a distinction between those made against a resident and those made against a nonresident party, if recognized, would present an anomaly in our practice, because in effect it would be according to a nonresident rights and privileges which are denied to our own citizens. It would in efféct be holding that while, in an action brought against a resident, he must submit to all the orders and mandates of the court, a nonresident can choose Ms forum, and proceed in utter disregard of the court’s directions. We do not think a nonresident plaintiff can claim rights and immunities denied to a resident party, and ignore orders and directions of the court brought to the actual knowledge of his attorney or himself. Nonresidence does not enlarge his rights or diminish those of the defendant. If such a rule were to prevail, it would be easy to have claims assigned to nonresidents, or, in cases where they had claims in their own rights, to place themselves just outside of the jurisdiction of the court, and proceed against our citizens, without being amenable to the orderly procedure wMch in actions affords to a defendant certain rights as against the plaintiff. It may be, since the Code of Civil Procedure provides (section 873) that service of the order “must be made within the state,” that the court is without power by service without the state to require a nonresident party to come into the jurisdiction and submit to an examination, or punish him for contempt should he disobey such an order; but this is an entirely different thing from saying that the court has not the power to direct, upon a proper showing being made by a defendant for the examination of a nonresident plaintiff, that, until such plaintiff shall submit himself to the jurisdiction of the court for the purposes of such examination, the time within which the defendant shall be required to answer shall be extended, or such other relief afforded as will accord to the defendant the same rights against a nonresident as he would have against a resident plaintiff. Without passing upon the question, therefore, as to whether the court, by reason of the failure of such nonresident to appear within the jurisdiction for the purposes of service, could grant the motion to dismiss the complaint or the action, we think that it was not without power to accord some relief, and that it was erroneous, where such relief was asked, for the court, not only to deny it, but to go one step further, and direct that the defendant should serve Ms answer peremptorily within 10 days. ■ We think, therefore, that so much of the order as requires the defendant to serve his answer should be reversed, and that relief should be accorded to the defendant by extending his time to answer until such time as the plaintiff submits himself to the jurisdiction of the court, or applies for and secures a vacation of the order for his examination.
Order accordingly reversed, with $10 costs of the motion below, and $10 costs on this appeal, and disbursements.